Citation Nr: 1223946	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  09-32 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected right knee, residuals of a fracture of the mid-right tibia, low back, and right thigh disabilities.  

2.  Entitlement to an increased rating for a left hip disability, in excess of zero percent (noncompensable) prior to July 25, 2011, and in excess of 20 percent from July 25, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant or Claimant)


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to January 1973, and from June 1984 to June 1985, and also served periods of National Guard duty.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which, in pertinent part, denied the Veteran's claim for a compensable (increased) rating for a left hip disability, and denied service connection for a left knee disorder.  

During the pendency of this appeal, in an August 2011 rating decision, the RO partially granted the Veteran's claim for an increased rating for a left hip disability, evaluating the disability as 20 percent disabling from July 25, 2011, creating a staged rating; therefore, the issue before the Board is an increased rating for a left hip disability, in excess of zero percent (noncompensable) prior to July 25, 2011, and in excess of 20 percent from July 25, 2011.  

In a July 2008 informal claim for benefits, the Veteran stated that she was seeking service connection for a left knee disorder, which either began during service or was directly related to an incident in service.  Subsequently, the Veteran asserted that her claimed left knee disorder might have been caused or aggravated by service-connected disabilities, specifically right knee, residuals of a fracture of the mid-right tibia, low back, and right thigh disabilities.  Therefore, the issue before the Board is service connection for left knee disorder, to include as secondary to service-connected right knee, residuals of a fracture of the mid-right tibia, low back, and right thigh disabilities.  

In the September 2005 rating decision from which this appeal arises, the RO also denied the Veteran's claims for service connection for a low back, right ankle, and right knee disorders.  In a December 2010 rating decision, the RO granted service connection for a low back disability.  In an August 2011 rating decision, the RO granted service connection for a right knee disability.  As the respective December 2010 and August 2011 rating decisions acted as full grants of the claims of service connection for low back and right knee disorders, the claims of service connection for low back and right knee disorders are not in appellate status and are not before the Board.  

Regarding the Veteran's claim for service-connection for a right ankle disorder, in her statements, the Veteran contended that she was experiencing increased pain in the right ankle related to a service-connected residuals of a fracture of the mid-right tibia.  In a December 2011 rating decision, the RO determined that the Veteran's right ankle pain actually was a symptom of the already service-connected residuals of a fracture of the mid-right tibia, and increased the disability rating assigned for this disability to account for the Veteran's right ankle pain.  As the December 2011 rating decision essentially acknowledged the Veteran's right ankle disorder as being part of the service-connected residuals of a fracture of the mid-right tibia and adjusted the disability rating accordingly, the Board notes that the December 2011 rating decision acted as a full grant of the Veteran's claim for service connection for a right ankle disorder.  Therefore, the issue of service connection for a right ankle disorder is not in appellate status and is not before the Board.  

In March 2012, the Veteran testified before the undersigned Veterans Law Judge, seated in Washington, DC (Central Office hearing).  A transcript has been procured and incorporated into the claims file.  In April 2012, the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) review.  

The issue of service connection for a left knee disorder, to include as secondary to service-connected right knee, residuals of a fracture of the mid-right tibia, low back, and right thigh disabilities, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  For the increased rating period on appeal prior to July 25, 2011, the Veteran's left hip disability was manifested by limitation of motion with pain.  

2.  For the increased rating period on appeal prior to July 25, 2011, the Veteran's left hip disability was not manifested by flexion functionally limited to 30 degrees or less; by abduction functionally limited to 10 degrees or less; by flail hip joint; or by impairment of the femur, including malunion or fracture. 

3.  For the increased rating period on appeal from July 25, 2011, the Veteran's left hip disability was not manifested by flexion of the thigh limited to 20 degrees; flail hip joint; or by impairment of the femur, including malunion or fracture. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, for the increased rating period prior to July 25, 2011, the criteria for an increased rating of 10 percent, but no greater than 10 percent, for a left hip disability have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5003 (2011).

2.  For the increased rating period from July 25, 2011, the criteria for an increased rating in excess of 20 percent for a left hip disability have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5299-5253 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In this case, a VCAA notice letter sent in April 2008 satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information required by Vazquez-Flores. 

VA has acquired the Veteran's VA and private treatment records to assist with the claim.  Also, as will be detailed following, the RO provided the Veteran with VA medical examinations in April 2008, November 2009 and July 2011, respectively. As the respective VA medical examination reports were written after interviews with the Veteran, reviews of the claims file, and contain specific findings regarding the extent of the Veteran's left hip disability at the times of the examinations, the examinations are adequate for VA purposes, and there is no duty to provide an additional examination or medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4). 

Regarding the March 2012 Board personal hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the March 2012 Board personal hearing, the VLJ specifically noted the issue on appeal.  Then, having heard the Veteran's evidence, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Specifically, the VLJ asked for evidence that might be used to substantiate the Veteran's claim for an increased rating for a left hip disability, to include left hip disability symptomatology during the increased rating period under appeal.  Therefore, the VLJ substantially complied with the requirements of Bryant. 

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Disability Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2011).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.

While a veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) held in Hart v. Mansfield, 21 Vet. App. 505 (2007), that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The Court recognized that if VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by the limitation of motion.  These 10 percent evaluations are combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. §4.71a, Diagnostic Code 5003. 

Normal ranges of motion of the hip are from hip flexion from 0 degrees to 125 degrees, and hip abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

Limitation of motion of the hip and thigh is rated under Diagnostic Codes 5250, 5251, 5252, and 5253.  Diagnostic Code 5250 provides for rating the hip on the basis of ankylosis.  Favorable ankylosis of the hip in flexion at an angle between 20 degrees and 40 degrees and slight adduction or abduction is to be rated 60 percent disabling; intermediate ankylosis of the hip is to be rated 70 percent disabling; and extremely unfavorable ankylosis, with the foot not reaching ground, crutches necessitated, is to be rated 90 percent disabling, and is entitled to special monthly compensation.  

Under Diagnostic Code 5251, a maximum 10 percent rating is warranted when extension of the thigh is limited to 5 degrees.  Under Diagnostic Code 5252, a 10 percent rating is warrant if flexion of the thigh is limited to 45 degrees, and a 20 percent rating is warranted if flexion of the thigh is limited to 30 degrees.

Under Diagnostic Code 5253, impairment of the thigh, with limitation of rotation with the inability to toe-out more than 15 degrees, or with limitation of adduction where the legs cannot be crossed, warrants a 10 percent rating.  With limitation of abduction, with motion lost beyond 10 degrees, a 20 percent rating is warranted.  

Diagnostic Code 5254 provides a single 80 percent rating for flail joint of the hip.

Under Diagnostic Code 5255, malunion of the femur with slight hip disability warrants a 10 percent rating, and with moderate hip disability warrants a 20 percent rating.  Ratings higher than 10 percent are also provided for fracture of the femur.  38 C.F.R. § 4.71a.

Reviewing the evidence of record, the Veteran currently is assigned a noncompensable (zero percent) rating for a left hip disability for the period prior to July 25, 2011 under Diagnostic Code 5299-5250.  For the period from July 25, 2011, the Veteran is currently assigned a 20 percent rating for a left hip disability under Diagnostic Code 5299-5262.  Pertinent to both ratings, Diagnostic Code 5299 represents an unlisted disability requiring rating by analogy to one of the disorders listed under 38 C.F.R. § 4.71a.  38 C.F.R. §§ 4.20, 4.27 (2011).  Regulations do not require that all cases show all the findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011).  In the present case, prior to July 25, 2011, the Veteran's left hip disability was rated as analogous to ankylosis of the hip even though no actual ankylosis was found and the disability was evaluated as noncompensable (zero percent disabling); and, from July 25, 2011, the Veteran's left hip disability has been rated as analogous to limitation of abduction of the thigh.  38 C.F.R. § 4.71a.

Regardless of the criteria, when assigning a disability rating for an orthopedic disability, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Under 38 C.F.R. §§ 4.40 and 4.45, the rating for an orthopedic disorder must reflect functional limitation which is due to pain, as supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.

Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that the Board had failed to address painful motion and the applicability of 38 C.F.R. § 4.59 to an initial disability rating for residuals of a left shoulder injury with surgical repair). 

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The Board has reviewed all of the lay and medical evidence in the Veteran's claims folder.  The Board finds that the Veteran is competent to report the symptoms and impairments associated with the left hip disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability that are susceptible of lay observation).  The Board has not discounted lay evidence regarding the Veteran's left hip disability because it is lay evidence or because it was reported by the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history).  That being said, the Board has an obligation to determine the credibility of all evidence, lay and medical.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).

The Board has considered all evidence of record as it bears on the question of an increased rating.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2011) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the veteran.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.




Increased Rating for a Left Hip Disability

Rating Left Hip Disability Prior to July 25, 2011

For the period prior to July 25, 2011, the Veteran essentially contends that her left hip disability, then diagnosed as status-post fracture of the left pubic rami and symphysis pubis separation, caused pain and warranted a compensable (increased) rating.  Specifically, at the March 2012 Board personal hearing, the Veteran testified that she was unable to stand for any period of time, cross her legs, or sit for any period of time without experiencing pain in her left hip.  The Veteran also reported pain in the left hip during periods of sleep or while trying to walk or exercise.  

After a review of the evidence, both lay and medical, the Board finds that the criteria for an increased (compensable) rating of 10 percent have been more nearly approximated for the Veteran's service-connected left hip disability for the period prior to July 25, 2011 under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5003, and 38 C.F.R. § 4.59.  The Board finds that the Veteran's left hip disability has been manifested by pain, not resulting in compensable limitation of motion under the criteria of any diagnostic code regarding limitation of motion of the hip.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (assigning a ten percent rating degenerative arthritis, established by X-ray findings, when there is no limitation of motion of the specific joint or joints that involve degenerative arthritis).

Reviewing the evidence of record, in an April 2008 VA medical examination report, a VA examiner noted that the Veteran walked from the waiting room to the examining room with a good gait, no apparent pelvic tilt, and no limp.  The Veteran stated that she experienced pain upon prolonged standing and prolonged walking.  The Veteran indicated that she currently worked as security guard.  Upon examination, the VA examiner noted no limitations of straight leg raising, adduction, or abduction.  The VA examiner indicated that there was no pain referred to the pubic area or pelvis.  The VA examiner noted no increase in pain, weakness, fatigue, or lack of endurance upon repetitive motion, and no history of flare-ups.  The VA examiner stated that the hip joint did not appear to be painful upon examination.  The VA examiner noted no palpable tenderness except on the right over the pubic ramus with slight to deep palpation.  In reviewing a contemporaneous X-ray report, the VA examiner noted a fusion of the pubic bone at the symphysis.  The VA examiner diagnosed status-post fracture of the pubis ramus and separation with fusion of the pubis ramus.

In a May 2008 VA treatment record, the Veteran stated that she experienced some pain at night in her hips.  Upon examination, the VA examiner noted hip flexion to 130 degrees, and abduction to 60 degrees, without pain. 

In a November 2009 VA medical examination report, the VA examiner noted that the Veteran walked from the waiting room to the examining room with an antalgic and rocking gait, a slight limp, and good posture.  In evaluating the symphysis pubis, the VA examiner indicated that the Veteran removed her trousers and lay down without difficulty, except for complaints of low back pain.  Upon examination, the VA examiner noted that the Veteran could move both legs through medial, lateral, flexion, extension, and abduction without any problem.  The VA examiner noted no pain in the pubic rami or pubic symphysis.  The Veteran reported no pain in the pubic area and the VA examiner noted that the pelvis was stable.  The VA examiner indicated that the Veteran used assistive devices for her pubic injury.  

In a March 2012 letter, a private examiner, specifically a chiropractor, wrote that the Veteran had reported to her office in June 2011, complaining of severe unrelenting pain in her left hip.  The private examiner noted that the Veteran showed a severe decrease in range of motion of the left hip in June 2011.  

At the March 2012 Board personal hearing, the Veteran testified that she currently walked with a cane due to difficulties with her orthopedic problems, to include her left hip.  The Veteran stated that currently she could only stand for about two minutes due to pain in her left hip.  The Veteran stated that she had to quit positions as a security guard and a cashier over the past few years due to her difficulties with standing.  The Veteran indicated that even working at a desk job was difficult because she could not get comfortable while sitting due to constant aching in her left hip.  The Veteran also stated that she could not cross her legs due to her left hip pain.  The Veteran stated that her left hip disability had worsened since she filed her claim in March 2008; however, the Veteran also indicated that her left hip pain was so severe in March 2008 that she had to leave her employment as a security guard during that year.  The Veteran stated that the pain initially would usually worsen after prolonged walking or standing, and at night.  

Having reviewed this evidence of record, the Board finds that the evidence is in relative equipoise as to whether the Veteran experienced any limitation of motion of the left hip due to pain prior to July 25, 2011.  As noted above, the April 2008 and November 2009 VA medical examination reports, and the May 2008 VA treatment record indicate no limitation of motion of the left hip; yet, the Veteran is competent to report the symptoms, such as pain, and impairments associated with the left hip disability.  See Davidson, 581 F.3d at 1313; Jandreau, 492 F.3d at 1372.  At the March 2012 Board personal hearing, the Veteran reported experiencing pain in the left hip upon prolonged standing and prolonged walking during the period prior to July 25, 2011.  The Board notes that the Veteran made similar statements to the April 2008 VA examiner, as noted in the April 2008 VA medical examination report.  The Veteran also reported hip pain while lying in bed.  The Board notes that the Veteran made similar statements to a May 2008 VA examiner when she reported experiencing some hip pain at night, as noted in the May 2008 VA treatment record.

At the March 2012 Board personal hearing, when asked why she told the November 2009 VA examiner that she did not experience pain in her left hip, the Veteran stated that she did not remember telling him such a thing.  The Board notes that statements made by the Veteran which contradict earlier statements already included in the record may weigh against the Veteran's credibility as a lay witness.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that, in weighing credibility of lay evidence, even that recorded in a medical record, VA may consider such elements as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  In this instance, the Board notes that the November 2009 VA examiner indicated that the Veteran did not report any pain in the left hip throughout the limitation of motion testing; yet, the November 2009 VA examiner noted that the Veteran had an antalgic gait and that the Veteran was using an assistive device for her left hip disability.  The Board notes that the Veteran's use of an assistive device due to her left hip injury corroborates her account of pain in the left hip after prolonged walking and standing, and at night.  

Based on this evidence of record, to include the Veteran's credible lay evidence, the Board finds that the evidence is in equipoise on the question of whether the Veteran's left hip disability was manifested by limitation of motion because of recurring pain to warrant a 10 percent rating due to pain under the requirements of Diagnostic Code 5003 and 38 C.F.R. § 4.59.  The record does not indicate that the Veteran experienced arthritis of the left hip at any time prior to July 25, 2011; however, as will be noted below, in the July 25, 2011 VA medical examination report, a VA examiner diagnosed arthritis of the left hip secondary to severe trauma.  As the Veteran was found to have diagnosed arthritis as of July 25, 2011, based on the prior and ongoing symptoms of left hip pain, the Board will resolve reasonable doubt in the Veteran's favor and find that she had arthritis of the left hip for the period prior to July 25, 2011.  Parenthetically, the Board notes that the Court has recently held that the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton, 25 Vet. App. at 1.  Resolving reasonable doubt in the Veteran's favor, the Board finds that a 10 percent rating is warranted for the increased rating period prior to July 25, 2011 under Diagnostic Code 5003 and 
38 C.F.R. § 4.3, .7, and 4.59.  

The Board also finds that an increased rating in excess of 10 percent for the period prior to July 25, 2011 is not for application for the period prior to July 25, 2011.  Having reviewed all of the evidence, the Board finds that the Veteran's left hip disability prior to July 25, 2011 did not meet the criteria for a compensable rating for limitation of motion for the hip under the Diagnostic Codes used in rating limitation of motion of the hip.  In fact, in both the April 2008 and November 2009 VA medical examination reports, the Veteran exhibited normal motion of the left hip.  In the April 2008 VA medical examination report, the Veteran indicated that she experienced pain in left hip after prolonged walking and prolonged standing, and inability to cross her legs.  In the April 2012 letter, the private examiner stated that the Veteran experienced severe unrelenting pain in her left hip, and a significant increase in the loss of range of motion in the left hip; however, for the increased rating period prior to July 25, 2011, the evidence, both lay and medical, does not indicate functional loss of the left hip, to include due to flare-ups, fatigability, incoordination, and pain on movement, such as to approximate flexion of the left thigh functionally limited to 20 degrees or less; or abduction of the left thigh functionally limited to 10 degrees or less.  38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5252, 5253.  See id; see also DeLuca at 206-07, 8 Vet. App. at 206-07 (1995).  Moreover, the record contains no evidence of a hip flail joint or any impairments of the Veteran's femur; therefore, the criteria under Diagnostic Codes 5254 and 5255 are inapplicable in this matter.  C.F.R. § 4.71a.

For the reasons stated above, for increased rating period prior to July 25, 2011, with full consideration of the limitations of motion and function due to the Veteran's left hip disability, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for a rating of 10 percent, but no greater than 10 percent, for the left hip disability under Diagnostic Code 5003 have been met.  38 C.F.R. § 4.71a.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Rating Left Hip Disability from July 25, 2011

For the period from July 25, 2011, the Veteran essentially contends that her left hip disability, diagnosed as arthritis of the left hip, is manifested by severe limitation of motion.  At the March 2012 Board personal hearing, the Veteran testified that she had difficulty bending over and picking up objects, walking to her car from the store, and other activities of daily living due to her left hip disability.  

Having reviewed the evidence of record, both lay and medical, for the period from July 25, 2011, the Board finds that the preponderance of the evidence weighs against the grant of a rating in excess of 20 percent under any of the applicable Diagnostic Codes for a left hip disability.  Specifically, the Board finds that the Veteran's left hip disability did not more nearly approximate flexion of the thigh limited to 20 degrees; a flail hip joint; or impairment of the femur, including malunion or fracture. 

Reviewing the evidence of record, in a July 25, 2011 VA medical examination report, the VA examiner noted that the Veteran walked from the waiting room to the examining room with an antalgic gait, a significant limp, a pelvic tilt, and a rocking posture.  The VA examiner reported that the Veteran had some difficulty transferring to the examining table.  The Veteran did not use an assistive device at the time of the examination.  Upon examination, the VA examiner noted flexion of the hip from zero to 80 degrees; extension from zero to 10 degrees; adduction from zero to 10 degrees; and abduction from zero to 10 degrees.  The examiner tested each range of motion four times, and noted severe pain at the end of all ranges of motion, increasing with repetitive motion.  The VA examiner noted no weakness, fatigue, or lack of endurance upon range of motion.  The VA examiner indicated that the Veteran's activities of daily living would be severely affected by the left hip disorder, but not employment, as the Veteran was currently employed as a school bus driver.  The VA examiner indicated that there was no history of flare-ups, but that the Veteran experienced constant difficulty and pain due to the disability.  

The Board has reviewed the evidence, to include the July 25, 2011 VA medical examination report results and the lay evidence and testimonial evidence.  The evidence indicates that the Veteran's left hip disability is manifested by pain which severely affects the Veteran's activities of daily living; however, the evidence, both lay and medical, as it reflects on the rating period from July 25, 2011, does not indicate functional loss of the left hip, to include due to flare-ups, fatigability, incoordination, and pain on movement, such as to approximate favorable ankylosis of the left hip in flexion at an angle between 20 degrees and 40 degrees and slight adduction or abduction; flexion of the left thigh functionally limited to 20 degrees or less; or abduction of the left thigh functionally limited to 10 degrees or less.  
38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5252, 5253.  See id; see also DeLuca at 206-07, 8 Vet. App. at 206-07 (1995).  Moreover, the record contains no evidence of a hip flail joint or any impairments of the Veteran's femur; therefore, the criteria under Diagnostic Codes 5254 and 5255 are inapplicable in this matter.  C.F.R. 
§ 4.71a.

For the reasons stated above, for the increased rating period from July 25, 2011, the Board finds that the criteria for an increased rating in excess of 20 percent for the left hip disability under the applicable diagnostic codes have not been met or more nearly approximated.  38 C.F.R. § 4.71a.  As the preponderance of the evidence weighs against the grant of an increased rating in excess of 20 percent for this period, the benefit of the doubt doctrine does not apply to this aspect of the appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The Board has considered whether referral for consideration of an extraschedular evaluation is warranted for the Veteran's claim for an increased rating for a left hip disability.  In exceptional cases, an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (stating that related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Regarding the Veteran's service-connected left hip disability, turning to the first step of the extraschedular analysis, for the period prior to July 25, 2011, the Board finds that the symptomatology and impairment caused by the Veteran's left hip disability, especially the pain, is specifically contemplated by the schedular rating criteria (Diagnostic Code 5003, 38 C.F.R. § 4.71a), and other diagnostic codes are available to rate on the basis of loss of motion, thigh impairment, malunion, etc., and no referral for extraschedular consideration is required.  The schedular rating criteria at Diagnostic Code 5003 specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings.  The schedular rating criteria specifically provide for ratings based on the presence of painful arthritis, and for limitation of motion associated with the arthritis, including due to pain and other orthopedic factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca at 206-07.  In this case, considering the lay and medical evidence, for the period prior to July 25, 2011, the Veteran's left hip disability was manifested by arthritic pain, resulting in some limitation of motion of the left hip due to pain.  The schedular rating criteria specifically allows for different ratings based on the severity of the limitation of motion of the hip and thigh.

For the period from July 25, 2011, the Board finds that the symptomatology and impairment caused by the Veteran's left hip disability is specifically contemplated by the schedular rating criteria (Diagnostic Code 5003 5299-5253, 38 C.F.R. 
§ 4.71a), and no referral for extraschedular consideration is required.  The schedular rating criteria at Diagnostic Code 5253 specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings.  The schedular rating criteria specifically provide for ratings based on the limitation of abduction of the thigh, including due to pain and other orthopedic factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca at 206-07.  In this case, considering the lay and medical evidence, for the period from July 25, 2011, the Veteran's left hip disability was manifested by limitation of abduction of the left thigh to 10 degrees.  The schedular rating criteria specifically allows for different ratings based on the severity of the limitation of motion of the hip and thigh.

As the schedular evaluations contemplate the Veteran's levels of disability and symptomatology of the left hip disability, the Board need not determine whether there is an exceptional disability picture that exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1).  In the absence of evidence that the schedular rating criteria is inadequate to rate the symptoms of the Veteran's left hip disability, the Board is not required to remand the issue of an increased rating for a left hip disability to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See also Bagwell, 9 Vet. App. at 337; Shipwash, 8 Vet. App. at 227.


ORDER
 
For the rating period prior to July 25, 2011, an increased rating of 10 percent, but no greater, for a left hip disability is granted; for the rating period from July 25, 2011, an increased rating in excess of 20 percent is denied.    


REMAND

The Board finds that additional development is required regarding the issue of service connection for left knee disorder, to include as secondary to service-connected right knee, residuals of a fracture of the mid-right tibia, low back, and right thigh disabilities prior to Board adjudication.  38 C.F.R. § 19.9 (2011).

The Veteran essentially contends that her left knee disorder was either incurred due to an in-service accident while serving with the Rhode Island Army National Guard, or was caused or aggravated by an altered gait caused by her service-connected right knee, residuals of a fracture of the mid-right tibia, low back, and right thigh disabilities.  

The service treatment records from the Veteran's initial period of active service indicate that the Veteran was involved in an automobile accident in June 1972, resulting in injuries to her right lower extremity and pelvis.  

April 2003 National Guard service treatment records indicate that the Veteran was diagnosed with a left knee injury, specifically a sprain, during a falling incident while on Active Duty for Training (ACDUTRA).  In an April 2003 service personnel record, a service examiner indicated that the injury was incurred in the line of duty.

In an October 2005 private treatment record, a private examiner observed that the Veteran appeared very uncomfortable while walking.  After examination, the private examiner diagnosed osteoarthritis of the left knee.  Subsequent private treatment records indicate that the Veteran underwent a total left knee replacement on January 31, 2006.  

In March 2012 and April 2012 letters, a private examiner, specifically a chiropractor, indicated treating the Veteran for pain in her left knee, which she diagnosed as related to degenerative joint disease of the left knee.  

Reviewing the evidence of record, the Board notes that pertinent treatment records currently are not included in the claims file.   Specifically, although the record contains treatment records from the office of a Dr. Cote regarding treatment for the Veteran's osteoarthritis of the left knee both prior to the January 2006 knee replacement operation and during a rehabilitation period after the operation, the claims file does not contain any records regarding the operation itself.  In an April 2010 VA medical examination report, the Veteran reported that the left knee replacement surgery occurred at Miriam Hospital and that she underwent rehabilitation at Saint Joseph's Hospital.  Moreover, as noted above, a private examiner working at Scituate Family Chiropractic wrote March 2012 and April 2012 letters indicating that she had treated the Veteran for left knee pain beginning in June 2011.  The record indicates that VA has not attempted to acquire the records from Miriam Hospital, St. Joseph's Hospital, and Scituate Family Chiropractic.  In order to assist the Veteran in this matter, the AMC/RO should take reasonable measures to procure the outstanding treatment records.  

Reviewing the opinion evidence of record, in a March 2012 letter, a private examiner, specifically a chiropractor, indicated that she had treated the Veteran for pain in her left knee since June 2011.  The private examiner indicated that the Veteran reported that she was injured during service, and was treated for that injury with surgery and physical therapy.  Because of her service-connected disabilities, the Veteran indicated that her abnormal gait and posture were so significantly altered that it complicated the injury to her left hip and left knee.  The private examiner stated that June 2011 testing showed significant decrease of range of motion of the left knee, and that positive orthopedic and neurologic tests revealed a severely degenerative left hip and subsequently a severely degenerative left knee.  The private examiner stated that the Veteran was being treated in an effort to mobilize and rehabilitate her left hip and left knee, as well as to reduce inflammation and increase strength in both the hip and knee.  In a subsequent April 2012 letter, the private examiner stated that it was at least as likely as not that the Veteran's left knee degenerative joint disease was caused by the altered gait that was caused by the service-connected disabilities.

The Board finds that the private examiner's opinions contained in the March 2011 and June 2011 letters are not of probative value in determining the etiology of the Veteran's claimed left knee disorder.  The private examiner reported that she had received her account of the Veteran's medical history from the Veteran herself rather than a review of medical records.  The Board notes that the Veteran is competent to report the symptoms and impairments of her left knee.  Jandreau.  In this instance, however, the private examiner reported treating the Veteran for "knee pain," had observed swelling in the knee, and indicated a diagnosis of a degenerative joint disease of the left knee.  The Board notes that the Veteran had a total left knee replacement in 2006 and, therefore, could not be diagnosed with left knee degenerative joint disease as the knee in 2011 as the knee no longer existed at that time.  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Therefore, the private examiner's opinion appears to be of no probative value.

Reviewing the opinion of evidence of record, in an April 2010 VA medical examination report, the Veteran stated that she had developed left knee pain over time as a result of an altered gait related to her service-connected disabilities.  After a review of the claims file and a physical examination, the VA examiner diagnosed status-post total left knee replacement.  The VA examiner opined that, as the left knee was not on the same side as the Veteran's in-service automobile accident related injuries, any opinion regarding the secondary service connection of the left knee would be mere speculation.  

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The April 2010 VA examiner was asked to render an opinion as to whether the Veteran's current left knee disability at least as likely as not was either first manifested in service or was caused by an in-service incident, to include the April 2003 left knee strain incurred during ACDUTRA, or was caused or aggravated by a service-connected disability.  The VA examiner reported being unable to resolve the question without resorting to mere speculation because the left knee disorder was not on the same side as those injured in the Veteran's June 1972 in-service automobile accident.  

The Board finds that the April 2010 VA examiner's opinion is inadequate as it does not address the potential relationships between the Veteran's left knee disorder, the ACDUTRA-related April 2003 left knee strain, and the Veteran's service-connected disorders.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the Veteran has undergone a left knee replacement, the Board finds that an additional VA medical opinion regarding the etiology of the Veteran's pre-operative left knee disorder, based upon a review of the claims file, should be provided.  

Accordingly, the issue of service connection for a left knee disorder, to include as secondary to service-connected right knee, residuals of a fracture of the mid-right tibia, low back, and right thigh disabilities, is REMANDED for the following action:

1.  The AMC/RO should request the Veteran identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who provided care for her left knee disorder, to include Miriam Hospital, St. Joseph's Hospital, and Scituate Family Chiropractic.  After securing the necessary releases, the AMC/RO should attempt to obtain copies of pertinent treatment records identified by the Veteran.  The AMC/RO should also procure all of the Veteran's VA treatment records dated since October 22, 2009, the date of the last record currently on file.

2.  After the above is completed and the pertinent outstanding treatment records have been procured and associated with the claims file, the AMC/RO should request a medical opinion from an appropriate VA examiner regarding the etiology of the Veteran's left knee disorder.  The Board notes that the Veteran was diagnosed with left knee osteoarthritis prior to a January 2006 left knee replacement operation.  The relevant evidence from the claims folder should be made available to the VA examiner.  

Following the review of the relevant evidence in the claims file, the VA examiner should offer the following opinions:

a. Is it at least as likely as not (50 percent or greater probability) that a left knee disorder, diagnosed as left knee osteoarthritis prior to a January 2006 left knee replacement operation, was related to any incident of service, to include an April 2003 left knee sprain?

b. Is it at least as likely as not (50 percent or greater probability) that a left knee disorder, diagnosed as left knee osteoarthritis prior to a January 2006 left knee replacement operation, was caused by an altered gait related to the Veteran's service-connected right knee, residuals of a fracture of the mid-right tibia, low back, and right thigh disabilities?

c.  Is it at least as likely as not (50 percent or greater probability) that a left knee disorder, diagnosed as left knee osteoarthritis prior to a January 2006 left knee replacement operation, was aggravated (permanently worsened in severity) by an altered gait related to the Veteran's service-connected right knee, residuals of a fracture of the mid-right tibia, low back, and right thigh disabilities?

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

The VA examiner is further advised that aggravation is defined for legal purposes as a permanent worsening of the underlying condition beyond its natural progression, versus a temporary flare-up of symptoms.  If the VA examiner determines a disorder was aggravated, although not caused, by the Veteran's service-connected eczema, he or she should indicate the degree of such aggravation over and the above the natural course of the disorder.

A rationale should be given for any opinion provided.  If an opinion cannot be provided without resort to pure speculation, the VA examiner should explain why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc).  The VA examiner should identify the relevant testing or other information needed to provide the requested opinions.  If development is required, the development should be conducted and the claims file returned to the VA examiner. 

3.  After the completion of the above, the AMC/RO should re-adjudicate the issue of service connection for a left knee disorder, to include as secondary to service-connected right knee, residuals of a fracture of the mid-right tibia, low back, and right thigh disabilities.  If the benefits sought on appeal are not granted, the Veteran should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


